Citation Nr: 1738239	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout, claimed as secondary to surgeries performed on the service-connected bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shin disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shin disorder.

4.  Entitlement to an initial rating in excess of 20 percent for longitudinal split of the peroneus brevis tendon, left ankle.  

5.  Entitlement to a rating in excess of 20 percent for right peroneal tendinopathy, status post removal of ostrigonum right ankle with reactive arthritis.  

6.  Entitlement to an initial rating in excess of 10 percent for multiple left knee scars.  

7.  Entitlement to an initial rating in excess of 10 percent for multiple right ankle scars.  

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

9.  Entitlement to an increased initial rating for lumbar spondylosis, right L4/L5, with scoliosis, rated as 20 percent disabling prior to January 30, 2013, and as 40 percent disabling as of that date.  

10.  Entitlement to an initial rating in excess of 70 percent for mood disorder.  

11.  Entitlement to a rating in excess of 10 percent for left knee instability.

12.  Entitlement to a rating in excess of 10 percent for status post left knee arthroscopy with reactive arthritis.

13.  Entitlement to a rating in excess of 10 percent for chondromalacia patella right knee with reactive arthritis.

14.  Entitlement to a rating in excess of 10 percent for right knee instability.

15.  Entitlement to specially adapted housing.

16.  Entitlement to a special home adaptation grant.

17.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from May 1993 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2010 rating decision denied service connection for gout and continued the 10 percent rating assigned to the right ankle disability.

An April 2011 rating decision granted service connection for scars on the left knee and right ankle and assigned separate 10 percent ratings effective July 6, 2010; continued the 10 percent ratings assigned for status post left knee arthroscopy     with reactive arthritis and chondromalacia patella right knee with reactive arthritis; and decreased the rating assigned for left knee instability to zero percent effective November 22, 2010.  

The first November 2011 rating decision granted service connection for lumbar spondylosis, right L4/L5, with scoliosis, and assigned a 20 percent rating effective May 18, 2011.  The second November 2011 rating decision granted service connection for left lower extremity radiculopathy and assigned a 10 percent      rating effective July 8, 2011.  

An April 2012 rating decision declined to reopen the claims for service connection for disorders of the left and right shins.  

The May 2013 rating decision granted service connection for mood disorder and assigned a 70 percent rating effective October 5, 2012; granted service connection for longitudinal split of the peroneus brevis tendon, left ankle, and assigned a 20 percent rating effective July 2, 2009; granted service connection for additional scarring of the left knee and right ankle, combined them with the previously service-connected single left knee and right ankle scars, and continued the 10 percent ratings for multiple left knee and right ankle scars; increased the rating assigned for lumbar spondylosis, right L4/L5, with scoliosis, to 40 percent, effective January 30, 2013; increased the rating assigned for right peroneal tendinopathy, status post removal of ostrigonum right ankle with reactive arthritis, to 20 percent, effective November 24, 2008; and reestablished the 10 percent rating assigned      for left knee instability effective November 22, 2010.  This rating decision also granted entitlement to a total disability rating for compensation based on individual unemployability (TDIU) effective July 2, 2009.  

The November 2013 rating decision denied entitlement to automobile and adaptive equipment or adaptive equipment only.  The October 2014 rating decision denied entitlement to a special home adaptation grant and to specially adapted housing.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript is of record.  The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  

The Board notes that issues of entitlement to an effective date earlier than July 2, 2009 for the grant of entitlement to a TDIU, and entitlement to an effective date earlier than October 5, 2012 for the grant of service connection for mood disorder, were both mentioned at the September 2016 hearing.  As noted above, both of the underlying claims were granted in the May 2013 rating decision; however, the Veteran's notice of disagreement made no mention of disagreement with the effective date assigned for either benefit.  Since it was incumbent on the Veteran    to clearly challenge the effective date assigned and neither he nor his attorney did    so during the timeframe prescribed by VA regulation, the Board does not have jurisdiction over either of these claims.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The issues numbered 1 and 11 through 17 as listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for service connection for disorders of the left and right shins; for an initial rating in excess of 20 percent for longitudinal split of the peroneus brevis tendon, left ankle; for a rating in excess of 20 percent for right peroneal tendinopathy, status post removal of ostrigonum right ankle with reactive arthritis; for an initial rating in excess of 10 percent for multiple left knee scars; for an initial rating in excess of 10 percent for multiple right ankle scars; for an initial rating in excess of 10 percent  for left lower extremity radiculopathy; for an increased initial rating for lumbar spondylosis, right L4/L5, with scoliosis; and for an initial rating in excess of 70 percent for mood disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a left shin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a right shin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 20 percent for longitudinal split of the peroneus brevis tendon, left ankle, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 20 percent for right peroneal tendinopathy,    status post removal of ostrigonum right ankle with reactive arthritis, have been    met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for multiple left knee scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for multiple right ankle     scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.          § 20.204 (2016).

7.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);         38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased initial rating for lumbar spondylosis, right L4/L5,      with scoliosis, rated as 20 percent disabling prior to January 30, 2013, and as 40 percent disabling as of that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 70 percent for mood disorder have     been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.        A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims     for entitlement to service connection for disorders of the left and right shins; for     an initial rating in excess of 20 percent for longitudinal split of the peroneus     brevis tendon, left ankle; for a rating in excess of 20 percent for right peroneal tendinopathy, status post removal of ostrigonum right ankle with reactive arthritis; for an initial rating in excess of 10 percent for multiple left knee scars; for an initial rating in excess of 10 percent for multiple right ankle scars; for an initial rating in excess of 10 percent for left lower extremity radiculopathy; for an increased initial rating for lumbar spondylosis, right L4/L5, with scoliosis; and for an initial rating    in excess of 70 percent for mood disorder.  See hearing transcript.  The Board notes that hearing notes generated by the undersigned also indicate that the claim for an increased initial rating for the lumbar spine disability was withdrawn by the Veteran prior to the start of the hearing.  Although the hearing transcript does not list this issue with the other issues being withdrawn, it was not identified by the undersigned as an issue remaining before the Board during the hearing and no argument or testimony concerning the lumbar spine disability was provided during the hearing by either the Veteran or the attorney representing him at the hearing. As such, it      is clear that the claim was withdrawn during the prehearing conference, but was simply overlooked after going on the record due to the large number of issues involved with this case.   

As the Veteran has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 


ORDER

The issue of entitlement to service connection for a left shin disorder is dismissed.

The issue of entitlement to service connection for a right shin disorder is dismissed.

The issue of entitlement to an initial rating in excess of 20 percent for longitudinal split of the peroneus brevis tendon, left ankle, is dismissed.

The issue of entitlement to a rating in excess of 20 percent for right peroneal tendinopathy, status post removal of ostrigonum right ankle with reactive arthritis, is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for multiple left knee scars is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for multiple right ankle scars is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is dismissed.

The issue of entitlement to an increased initial rating for lumbar spondylosis, right L4/L5, with scoliosis, rated as 20 percent disabling prior to January 30, 2013, and    as 40 percent disabling as of that date, is dismissed.

The issue of entitlement to an initial rating in excess of 70 percent for mood disorder is dismissed.  

REMAND

The Veteran testified in September 2016 that he had been receiving treatment      from the VA Medical Center (VAMC) in West Palm Beach, Florida. There are      no VA treatment records from this facility in the electronic record.  On remand,    the Veteran's complete record of treatment from the West Palm Beach VAMC   must be obtained.  Treatment records from the Miami VAMC dated since November 2013 should also be obtained.  

The Veteran's bilateral knee disabilities were last examined over four years ago in January 2013.  A contemporaneous examination is needed in this case.

The Veteran's specially adapted housing or special home adaptation grant claims are intertwined with the knee claim and must also be remanded. 

The claim for entitlement to automobile and adaptive equipment or adaptive equipment only was denied in a November 2013 rating decision.  A timely notice of disagreement (NOD) was filed in December 2013.  There is no indication that      a SOC has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not       been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

The Veteran is hereby notified that it is his responsibility to report for any scheduled 
examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment from the West Palm Beach VAMC and his treatment records from the Miami VAMC dated since November 2013.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability and to obtain an opinion as to whether the Veteran has loss of use of his lower extremities due to service connected disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees for both knees. Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following during flare-ups, and as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should provide an opinion   as to whether the Veteran's service-connected bilateral ankle disabilities (right peroneal tendinopathy, status post removal of os trigonum; longitudinal split of the   left peroneus brevis tendon), bilateral knee disabilities (instability, reactive arthritis, status post left knee arthroscopy, right knee chondromalacia), left lower extremity radiculopathy, and multiple left knee and   right ankle scars, result in functional impairment of       the lower extremities such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner should provide a rationale for the conclusion reached. 

3.   After undertaking the development above and any additional development deemed necessary, the Veteran's claims for increased ratings involving both knees and    the claims for specially adapted housing and a special home adaptation grant should be readjudicated.  If       the benefits sought on appeal remain denied, the appellant and his representative should be furnished        a supplemental statement of the case and be given an appropriate period to respond thereto before the case     is returned to the Board, if in order. 

4.  Provide the Veteran a statement of the case with respect to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran should be informed of the actions necessary      to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


